 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01100-JLS-DFM                                    Date: January 31, 2020
Title: Snowy Village USA, Inc. v. Ick Jae Kim et al.

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                N/A
      Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

              Not Present                                      Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE FAILURE
             TO PROSECUTE

        On December 9, 2019, the Clerk entered default against Amann Corporation Co.,
LTD. (Doc. 81.) Plaintiff Snowy Village USA, Inc. has not since further prosecuted its
claims. Accordingly, Plaintiff is ORDERED to show cause, in writing, no later than
seven (7) days from the date of this Order, why this action should not be dismissed for
failure to prosecute pursuant to Rule 41(b). Filing an application for default judgment
against Amann shall constitute a sufficient showing and discharge Plaintiff of its
obligations hereunder. Failure to timely respond to this order will result in dismissal of
this action.

                                                         Initials of Preparer: tg




                               CIVIL MINUTES – GENERAL                                  1
